Exhibit 99.2 Feldman Financial Advisors, Inc. 1001 Connecticut Avenue NW, Suite 840 Washington, DC20036 202-467-6862 (Fax) 202-467-6963 Sunshine Financial, Inc. Tallahassee, Florida Conversion Valuation Appraisal Report Valued as of December 3, 2010 Prepared By Feldman Financial Advisors, Inc. Washington, D.C. Feldman Financial Advisors, Inc. 1001 Connecticut Avenue, NW, Suite 840 Washington, DC20036 202-467-6862 (Fax) 202-467-6963 December 3, 2010 Board of Directors Sunshine Financial, Inc. 1400 East Park Avenue Tallahassee, FL 32301-2816 Members of the Board: At your request, we have completed and hereby provide an independent appraisal (the “Appraisal”) of the estimated pro forma market value of Sunshine Financial, Inc. (the “Company”) on a fully converted basis, as of December 3, 2010, in conjunction with the conversion and reorganization of Sunshine Savings MHC form a mutual holding company to the stockholding company corporate structure and the offer for sale of all the Company’s common stock (the “Stock Offering”).The Company is the mid-tier holding company of Sunshine Savings Bank (the “Bank”).The Company will offer all of its outstanding shares of common stock for sale in subscription and community offerings to eligible depositors, the employee stock ownership plan, directors, officers and employees of the Company and the Bank, and then to the general public.The Appraisal is furnished pursuant to the filing by the Company of the Application for Approval of a Conversion (the “Application”) with the Office of Thrift Supervision (“OTS”).Our prior Appraisal dated as of September 13, 2010 is incorporated herein by reference. Feldman Financial Advisors, Inc. (“Feldman Financial”) is a financial consulting and economic research firm that specializes in financial valuations and analyses of business enterprises and securities in the thrift, banking, and mortgage industries.The background of Feldman Financial is presented in Exhibit I.In preparing the Appraisal, we conducted an analysis of the Company that included discussions with the Company’s management, the Company’s legal counsel, Silver, Freedman & Taff, L.L.P., and the Company’s independent auditor, Hacker, Johnson & Smith PA.In addition, where appropriate, we considered information based on other available published sources that we believe are reliable; however, we cannot guarantee the accuracy and completeness of such information. We also reviewed, among other factors, the economy in the Company’s primary market area and compared the Company’s financial condition and operating performance with that of selected publicly traded thrift institutions.We reviewed conditions in the securities markets in general and in the market for thrift institution common stocks in particular. The Appraisal is based on the Company’s representation that the information contained in the Application and additional evidence furnished to us by the Company and its independent auditor are truthful, accurate, and complete.We did not independently verify the financial statements and other information provided by the Company and its independent auditor, nor did we independently value the assets or liabilities of the Company.The Appraisal considers the Company only as a going concern and should not be considered as an indication of the liquidation value of the Company. Feldman Financial Advisors, Inc. Board of Directors Sunshine Financial, Inc. December 3, 2010 Page Two It is our opinion that, as of December 3, 2010, the estimated pro forma market value of the Company on a fully converted basis was within a range (the “Valuation Range”) of $8,925,000 to $12,075,000 with a midpoint of $10,500,000.The Valuation Range was based upon a 15% decrease from the midpoint to determine the minimum and a 15% increase from the midpoint to establish the maximum.Assuming an additional 15% increase above the maximum value would result in an adjusted maximum of $13,886,250.The Valuation Range determined in this Appraisal is unchanged from the Valuation Range established in our original Appraisal dated September 13, 2010. Our Appraisal is not intended, and must not be construed, to be a recommendation of any kind as to the advisability of purchasing shares of common stock in the Stock Offering.Moreover, because the Appraisal is necessarily based upon estimates and projections of a number of matters, all of which are subject to change from time to time, no assurance can be given that persons who purchase shares of stock in the Stock Offering will thereafter be able to sell such shares at prices related to the foregoing estimate of the Company’s pro forma market value.Feldman Financial is not a seller of securities within the meaning of any federal or state securities laws and any report prepared by Feldman Financial shall not be used as an offer or solicitation with respect to the purchase or sale of any securities. The valuation reported herein will be updated as appropriate.These updates will consider, among other factors, any developments or changes in the Company’s operating performance, financial condition, or management policies, and current conditions in the securities markets for thrift institution common stocks.Should any such new developments or changes be material, in our opinion, to the valuation of the Company, appropriate adjustments to the estimated pro forma market value will be made.The reasons for any such adjustments will be explained in detail at that time. Respectfully submitted, Feldman Financial Advisors, Inc Trent R. Feldman President Greg Izydorczyk Senior Vice President Feldman Financial Advisors, Inc. TABLE OF CONTENTS TAB PAGE INTRODUCTION 1 I. Chapter One – BUSINESS OF SUNSHINE SAVINGS BANK General Overview 4 Financial Condition 8 Income and Expense Trends 30 Interest Rate Risk Management 42 Asset Quality 46 Market Area 51 Summary Outlook 55 II. Chapter Two – COMPARISONS WITH PUBLICLY HELD THRIFTS General Overview 56 Selection Criteria 57 Recent Financial Comparisons 61 III. Chapter Three – MARKET VALUE ADJUSTMENTS General Overview 73 Earnings Prospects 74 Financial Condition 76 Market Area 77 Management 78 Dividend Policy 78 Liquidity of the Issue 78 Subscription Interest 79 Stock Market Conditions 80 Recent Acquisition Activity 81 New Issue Discount 82 Effect of Government Regulations and Reform 86 Adjustments Conclusion 87 Valuation Approach 87 Valuation Conclusion 90 IV. Appendix – EXHIBITS I Background of Feldman Financial Advisors, Inc. I-1 II-1 Statement of Financial Condition II-1 II-2 Statement of Operations II-2 II-3 Loan Portfolio Composition II-3 II-4 Deposit Account Distribution II-4 III Financial and Market Data for All Public Thrifts III-1 IV-1 Pro Forma Assumptions for Conversion Valuation IV-1 IV-2 Pro Forma Conversion Valuation Range IV-2 IV-3 Pro Forma Conversion Analysis at Midpoint IV-3 IV-4 Comparative Discount and Premium Analysis IV-4 i Feldman Financial Advisors, Inc. LIST OF TABLES TAB PAGE I. Chapter One – BUSINESS OF SUNSHINE FINANCIAL, INC. Table 1 Selected Financial Condition and Performance Data 8 Table 2 Selected Financial and Performance Ratios 9 Table 3 Loan Portfolio 15 Table 4 Deposit Portfolio 26 Table 5 Certificates of Deposit by Interest Rate 27 Table 6 Summary Income Statement Data 30 Table 7 Average Balances and Yields 31 Table 8 Rate/Volume Analysis 32 Table 9 Present Value Equity Analysis 45 Table 10 Non-performing Asset Summary 47 Table 11 Allowance for Loan Loss Summary 48 Table 12 Allocation of Allowance for Loan Losses 49 Table 13 Selected Demographic Data 52 Table 14 Largest Employers Leon County 53 Table 15 Deposit Market Share for Leon County 54 II. Chapter Two – COMPARISONS WITH PUBLICLY HELD THRIFTS Table 16 Comparative Group Operating Summary 60 Table 17 Key Financial Comparisons 63 Table 18 General Financial Performance Ratios 68 Table 19 Income and Expense Analysis 69 Table 20 Yield-Cost Structure and Growth Rates 70 Table 21 Balance Sheet Composition 71 Table 22 Regulatory Capital, Credit Risk, and Loan Composition 72 III. Chapter Three – MARKET VALUE ADJUSTMENTS Table 23 Comparative Stock Index Performance 83 Table 24 Summary of Recent Florida Acquisition Activity 84 Table 25 Summary of Recent Standard Conversions 85 Table 26 Pro Forma Comparative Valuation Analysis 91 ii Feldman Financial Advisors, Inc. INTRODUCTION As requested, Feldman Financial Advisors, Inc. (“Feldman Financial”) has prepared an independent appraisal (the “Appraisal”) of the estimated pro forma market value of Sunshine Financial, Inc. (“Sunshine Financial” or the “Company”), a newly formed Maryland corporation, as of December 3, 2010, in connection with the conversion and reorganization of Sunshine Savings Bank (the “Bank”) from the mutual holding company form of organization (the “Stock Offering”).Upon completion of the conversion and reorganization, the newly formed Sunshine Financial, Inc., will own all of the outstanding common stock of Sunshine Savings Bank and public shareholders will own all of the outstanding common stock of Sunshine Financial, Inc.The Appraisal is furnished pursuant to the filing by the Company of the Application for Conversion (the “Application”) with the Office of Thrift Supervision (“OTS”).Our prior Appraisal dated as of September 15, 2010 is incorporated herein by reference. In the course of preparing the Appraisal, we reviewed and discussed with the Company’s management and the Company’s independent accountants, Hacker, Johnson & Smith PA, the audited financial statements of the Company’s operations for the years ended December 31, 2008 and 2009 and the unaudited financial statements for the nine-month period ended September 30, 2009 and 2010.We also discussed with management other financial matters of the Company. Where appropriate, we considered information based upon other available public sources, which we believe to be reliable; however, we cannot guarantee the accuracy or completeness of such information.We visited the Company’s primary market area and examined the prevailing economic conditions.We also examined the competitive environment within which the Company operates and assessed the Company’s relative strengths and weaknesses. 1 Feldman Financial Advisors, Inc. We examined and compared the Company’s financial performance with selected segments of the thrift industry and selected publicly traded thrift institutions.We reviewed conditions in the securities markets in general and the market for thrift institution common stocks in particular.We included in our analysis an examination of the potential effects of the Stock Offering on the Company’s operating characteristics and financial performance as they relate to the estimated pro forma market value of the Company. In preparing the Appraisal, we have relied upon and assumed the accuracy and completeness of financial and statistical information provided by the Company and its independent accountants.We did not independently verify the financial statements and other information provided by the Company and its independent accountants, nor did we independently value the assets or liabilities of the Company.The Appraisal considers the Company only as a going concern and should not be considered as an indication of the liquidation value of the Company. Our Appraisal is not intended, and must not be construed, to be a recommendation of any kind as to the advisability of purchasing shares of common stock in the Stock Offering.Moreover, because such the Appraisal is necessarily based on estimates and projections of a number of matters, all of which are subject to change from time to time, no assurance can be given that persons who purchase shares of common stock in the Stock Offering will thereafter be able to sell such shares at prices related to the foregoing estimate of the Company’s pro forma market value.Feldman Financial is not a seller of securities within the meaning of any federal and state securities laws and any report prepared by Feldman Financial shall not be used as an offer or solicitation with respect to the purchase or sale of any securities. 2 Feldman Financial Advisors, Inc. The valuation reported herein will be updated as appropriate.These updates will consider, among other factors, any developments or changes in the Company’s financial performance or management policies, and current conditions in the securities market for thrift institution common stocks.Should any such developments or changes be material, in our opinion, to the Stock Offering valuation of the Company, appropriate adjustments to the estimated pro forma market value will be made.The reasons for any such adjustments will be explained in detail at that time. 3 Feldman Financial Advisors, Inc. I.BUSINESS OF SUNSHINE SAVINGS BANK General Overview Sunshine Savings Bank was originally chartered as a credit union in 1952 as Sunshine State Credit Union to serve employees of the State of Florida.The Bank expanded over the years to serve city, county, state and federal government employees as well as the employees of commercial and industrial companies, associations, contract employees serving these groups, and family members.This expansion resulted in the evolution toward a community financial institution with a growing focus trending more toward real estate lending than the traditional credit union products. On July 1, 2007, the credit union converted to a federal mutual savings bank to expand available loan products and to access capital.The charter conversion also enabled the institution to offer loans to the general public, rather than solely to individuals who qualified for membership at the credit union.As part of that charter conversion, deposits are now insured by the Federal Deposit Insurance Corporation (“FDIC”) and the Bank is regulated by the Office of Thrift Supervision.The new bank was named Sunshine Savings Bank to reflect its historical community roots and continued commitment to the local community in providing banking services and in community contributions and activities. In 2009, Sunshine Savings Bank’s mutual predecessor reorganized into the mutual holding company form of organization by forming Sunshine Savings MHC, a mutual holding company that has no stockholders and is controlled by its members.Sunshine Savings MHC owns 100% of the outstanding shares of common stock of Sunshine Financial, Inc., a federal corporation (“Sunshine Financial-Federal”).Sunshine Financial-Federal currently owns 100% of the outstanding shares of common stock of Sunshine Savings Bank.Sunshine Financial-Federal has not issued shares of stock to the public. 4 Feldman Financial Advisors, Inc. Pursuant to the terms of Sunshine Savings MHC’s plan of conversion and reorganization, Sunshine Savings MHC will convert from a mutual holding company to the stock holding company corporate structure. Upon the completion of the transaction, Sunshine Savings MHC and Sunshine Financial-Federal will cease to exist, and Sunshine Savings Bank will be a wholly owned subsidiary of Sunshine Financial, a newly formed Maryland corporation. The Bank’s principal business consists of attracting retail deposits from the general public and investing those funds in loans secured by first and second mortgages on one- to four-family residences, home equity loans and lines of credit, lot loans, and direct automobile, credit card and other consumer loans.At September 30, 2010, the loan portfolio was comprised of 79.9% one- to four-family loans (including home equity loans and residential construction), 7.5% lot loans, 2.8% automobile loans, 7.2% credit card and other unsecured loans, and 2.7% other consumer loans. Sunshine Savings Bank offers a variety of deposit accounts and emphasize customer service.Deposits are the Bank’s primary source of funds for its lending and investing activities.Sunshine Savings Bank is subject to comprehensive regulation and examination by the OTS and the FDIC insures the Bank’s deposits to applicable limits. As of September 30, 2010, Sunshine Savings Bank had four full service branch offices serving the Tallahassee, Florida metropolitan area and total assets of $152.9 million, net loans of $122.7 million, total deposits of $136.5 million and equity of $14.9 million. 5 Feldman Financial Advisors, Inc. The Bank faces strong competition in its market and faces substantial competition in attracting deposits and in originating loans.The Bank’s market area has a high concentration of financial institutions, many of which are branches of large money center and regional banks that have resulted from the consolidation of the banking industry in Florida and other eastern states and many of these institutions have greater resources than the Bank does and offers services that the Bank does not provide. Competition in originating real estate loans comes primarily from other savings institutions, commercial banks, credit unions, life insurance companies and mortgage bankers.Other savings institutions, commercial banks, credit unions and finance companies provide vigorous competition in consumer lending.Commercial business competition is primarily from local commercial banks.The Bank competes by consistently delivering high quality, personal service to its customers that result in a high level of customer satisfaction. The Bank attracts its deposits through its branch office system.Competition for those deposits is principally from other savings institutions, commercial banks and credit unions located in the same community, as well as mutual funds and other alternative investments.The Bank competes for these deposits by offering superior service and a variety of deposit accounts at competitive rates. 6 Feldman Financial Advisors, Inc. In order to facilitate its business plan objectives and maintain appropriate capital levels, the Company plans to raise additional capital through the Stock Offering.The net proceeds from the Stock Offering may also be used to fund new loans, purchase investment securities, acquire financial institutions or financial services companies, build new branches or acquire branches or for other general corporate purposes.In addition, the Stock Offering will afford the opportunity to implement stock-based compensation and benefit plans for management and employees, thereby improving the Company’s capacity to attract and retain qualified personnel.The Stock Offering also provides the occasion for the Company to strengthen its ties to the local community by allowing customers the opportunity to become equity owners of the Company and participate in possible stock price appreciation and cash dividends. The remainder of Chapter I examines in more detail the trends addressed in this section, including the impact of changes in the Company’s economic and competitive environment, and recent management initiatives.The discussion is supplemented by the exhibits in the Appendix. Exhibit II-1 summarizes the Company’s consolidated balance sheets as of the years ended December 31, 2008 and 2009 and September 30, 2010.Exhibit II-2 presents the Company’s consolidated income statements for the years ended December 31, 2008 and 2009 and for the nine-month periods ended September 30, 2009 and 2010. 7 Feldman Financial Advisors, Inc. Financial Condition Table 1 presents selected data concerning the Company’s financial position as of December 31, 2007 to 2009 and at September 30, 2010.Table 2 displays relative financial and performance ratios for the Company for the fiscal years ended December 31, 2007 through 2009 and for the nine months ended September 30, 2009 and 2010. Table 1 Selected Financial Condition and Performance Data As of or For the Years Ended December 31, 2007 to 2009 And the Nine Months Ended September 30, 2009 and 2010 At Sept. 30, At December 31, Selected Financial Condition Data: (In thousands) Total assets $ Cash and cash equivalents Loans receivable net Securities held to maturity, at amortized cost: U.S. government and federal agency - Federal Home Loan Bank stock Deposits Other borrowings 0 0 - Equity For the Nine Months Ended For the Year Ended Sept. 30, December 31, (In thousands) Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Fees and service charges Other non-interest income 73 87 58 1 9 Total non-interest income Terminated stock offering costs 0 0 0 0 Total non-interest expense Income (loss) before income tax expense (benefit) Income tax expense (benefit) (1) Net income (loss) (1) $ ($ ) ($ ) ($ ) $ Until its conversion to a federally chartered mutual savings bank on July 1, 2007, Sunshine Savings Bank was a credit union, generally exempt from federal income taxes.As a result of the change in tax status on July 1, 2007, Sunshine Savings Bank recorded a deferred tax asset in the amount of $407,670, as well as a related tax benefit in the statement of earnings of $407,670. The following table provides a reconciliation to pro forma net earnings for 2007 had Sunshine Savings Bank been subject to federal and state income taxes: Historical net earnings $ Less:pro forma income taxes ) Less:tax benefit Pro forma net earnings $ ) Source:Sunshine Financial, Inc., preliminary prospectus. 8 Feldman Financial Advisors, Inc. Table 2 Selected Financial and Performance Ratios As of or For the Years Ended December 31, 2007 to 2009 and the Nine Months Ended September 30, 2009 and 2010 At or For the Nine Months Ended At or For the Sept. 30, (1) Year December 31, Selected Financial Ratios and Other Data: Performance ratios: Return on assets (ratio of net income to average total assets) % )% )% )% % Return on equity (ratio of net income to average equity) Interest rate spread information: Average during period End of period Net interest margin(2) Noninterest icome to operating revenue Operating expense to average total assets Average interest-earning assets to average interest-bearing liabilities Efficiency ratio(3) Asset quality ratios: Nonperforming assets to total assets at end of period Nonperforming loans to total loans Allowance for loan losses to non-performing loans Allowance for loan losses to loans receivable, net Net charge-offs to average loans outstanding Capital Ratios: Equity to total assets at end of period Average equity to average assets Other data: Number of full service offices 4 4 4 5 5 (1)Ratios for the six month period have been annualized. (2)Net interest income divided by average interest earning assets. Total other operating expense, excluding foreclosed asset and repossessed property related expenses and terminated stock offering costs, as a percentage of net interest income and total other operating income, excluding net securities transactions. Source:Sunshine Financial, Inc., preliminary prospectus. 9 Feldman Financial Advisors, Inc. Balance Sheet Composition Total assets decreased $3.7 million, or 2.4%, to $152.9 million at September 30, 2010 from $156.6 million at December 31, 2009.The decrease in total assets was due primarily to decreases in the loan portfolio, slightly offset by an increase in cash and cash equivalents.The loan portfolio decreased $7.8 million since December 31, 2009, which was primarily offset by a $6.3 million increase in cash and cash equivalents. Total assets decreased $4.4 million, or 2.7%, to $156.6 million at December 31, 2009 from $161.0 million at December 31, 2008.The decrease in total assets was due primarily to $7.2 million overall decrease in the loan portfolio, partially offset by a $2.1 million increase in cash and cash equivalents. Loans.The loan portfolio decreased $7.8 million, to $122.7 million at September 30, 2010 from $130.5 million at December 31, 2009.A $1.2 million increase in lot loans was offset by decreases in one- to four-family real estate mortgage loans of $4.9 million, automobile loans of $2.3 million and other consumer loans of $1.8 million.The decrease in loans receivable was due primarily to loan repayments exceeding loan originations.The decrease in loan originations was primarily attributable to the weakness in the housing market and the economy.In addition, management made the strategic decision to compete less aggressively for one-to four family real estate mortgage loans by not matching low loan rates offered by competitors that do not meet the investment objectives for loans held by the Bank.In an attempt to increase future one- to four-family real estate mortgage loan originations and generate income the Bank has been recently approved to originate and sell residential loans to Freddie Mac. 10 Feldman Financial Advisors, Inc. The loan portfolio decreased $7.2 million, or 5.2%, to $130.5 million at December 31, 2009 from $137.6 million at December 31, 2008.The decrease in the loan portfolio resulted from the decrease in the automobile, credit card and unsecured loan portfolios, consistent with management’s business strategy, coupled with lower originations and demand for one- to four-family loans in the Bank’s market area as a result of the weakness in the housing market and the economy.The automobile loan portfolio decreased $4.5 million, 44.1%, to $5.7 million at December 31, 2009 from $10.2 million at December 31, 2008.Credit card and other unsecured loans decreased $1.5 million, or 13.6%, to $9.7 million at December 31, 2009 from $11.2 million at December 31, 2008.At December 31, 2009, one- to four-family real estate mortgage loans (including home equity loans and lines of credit) decreased $5.9 million, or 5.4%, to $104.6 million from $110.6 million at December 31, 2008 and construction loans decreased $829,000 to zero at December 31, 2009 from the prior year.In addition, the decrease was partially offset by a $6.4 million, or 405.1%, increase in lot loans to $8.0 million at December 31, 2009 from $1.6 million at December 31, 2008. Allowance for Loan Losses.The allowance for loan losses is maintained to cover losses that have been estimated on the date of the evaluation in accordance with generally accepted accounting principles in the United States.It is the Bank’s estimate of probable incurred credit losses in the loan portfolio. 11 Feldman Financial Advisors, Inc. The methodology for analyzing the allowance for loan losses consists of specific and general components.The Bank stratifies the loan portfolio into homogeneous groups of loans that possess similar loss-potential characteristics and apply an appropriate loss ratio to the homogeneous pools of loans to estimate the incurred losses in the loan portfolio.The amount of loan losses incurred in the consumer portfolio is estimated by using historical loss ratios for major loan collateral types adjusted for current factors.The historical loss experience is generally defined as an average percentage of net loan losses to loans outstanding.A separate valuation of known losses for individual impaired large-balance, non-homogeneous loans is also established. Impaired loans are loans that the Bank believes are probable of not being paid in accordance with the loan agreement.The allowance for loan losses on individually analyzed loans includes one- to four-family and consumer loans, where management has concerns about the borrower’s ability to repay.Loss estimates include the difference between the estimated current fair value of the collateral and the loan amount due. The allowance for loan losses at September 30, 2010 was $1.6 million, or 1.32% of net loans receivable, compared to $1.4 million, or 1.08% of net loans receivable, at December 31, 2009.Nonperforming loans increased to $4.1 million at September 30, 2010 from $2.5 million at December 31, 2009.Non-performing loans to total loans increased to 3.36% at September 30, 2010 from 1.94% at December 31, 2009. The allowance for loan losses at December 31, 2009 was $1.4 million or 1.08% of net loans receivable, compared to $1.6 million or 1.13% of net loans receivable at December 31, 2008.The decline in the allowance for loan losses was due primarily to charge-offs of nonperforming loans.Nonperforming loans decreased to $2.5 million at December 31, 2009 from $3.1 million at December 31, 2008, reflecting the stabilization in the economy.Nonperforming loans to total loans decreased to 1.94% at December 31, 2009 from 2.23% at December 31, 2008. 12 Feldman Financial Advisors, Inc. Deposits.Total deposits decreased $4.0 million, or 2.9%, to $136.5 million at September 30, 2010 from $140.5 million at December 31, 2009.This decrease was due primarily to a $5.8 million or 8.7% decrease in certificate of deposit accounts.The decrease in certificate of deposit accounts was the result of the Bank’s strategic decision to not match higher interest rates offered by its local competitors. Total deposits decreased $2.1 million, or 1.5%, to $140.5 million at December 31, 2009 from $142.6 million at December 31, 2008.This decrease was due primarily to an $8.9 million, or 11.8%, decrease in certificate of deposit accounts, partially offset by a $6.9 million, or 14.9%, increase in money market and individual retirement accounts.Certificate accounts decreased as a result of local competition, while increases in money market and individual retirement accounts reflect customer preference to maintain liquidity in short-term deposit accounts due to the low interest rate environment and the Bank increasing the rate paid on these accounts. Equity.Total equity increased $261,000 to $14.9 million at September 30, 2010 or 9.75% of total assets, from $14.7 million at December 31, 2009.This increase was solely due to the net operating income for the nine months ended September 30, 2010. Total equity decreased $1.5 million to $14.7 million, 9.4%, at December 31, 2009 from $16.1 million at December 31, 2008, as a result of the 1.5 million net loss during the year ended December 31, 2009. Lending Operations Table 3 and Exhibit II-3 presents information concerning the composition of the Bank’s loan portfolio in dollar amounts and in percentages (before deductions for loans in process, deferred fees and discounts and allowances for losses) at the dates indicated. 13 Feldman Financial Advisors, Inc. The loan portfolio includes loans to borrowers considered subprime by banking regulators of approximately $19.7 million or 15.7% at September 30, 2010, $21.6 million or 16.5% at December 31, 2009 and $26.3 million or 19.1% at December 31, 2008.As of September 30, 2010, the subprime portfolio included approximately $15.1 million in one- to four-family mortgage loans (of which $3.7 million were adjustable rate), $2.8 million in home equity loans (all of which are adjustable rate), $640,000 of automobile loans (of which $354,000 were adjustable rate) and $1.2 million in other types of consumer loans (of which $600,000 were adjustable rate) made to borrowers that are considered subprime by banking regulators. The reduction in the subprime loan portfolio was primarily attributable to the change in lending emphasis from higher risk and higher rate consumer automobile and unsecured lending to lower risk and lower yielding single-family mortgage lending and the implementation of more stringent underwriting standards beginning in 2006.Some of the most important changes made to the Bank’s underwriting standards included requiring a (i) minimum length of employment for borrowers; (ii) maximum allowable overall debt to income and unsecured debt to income ratios; (iv) private mortgage insurance on real estate loans with over an 80% loan to value ratio; and (v) minimum acceptable FICO credit score of 660.As a result, originations to subprime borrowers declined from $1.6 million during 2008 to $200,000 in 2009 and $242,000 during the first nine months of 2010. 14 Feldman Financial Advisors, Inc. Table 3 Loan Portfolio As of December 31, 2008 and 2009 and September 30, 2010 (Dollars in Thousands) September 30, December 31, Amount Percent Amount Percent Amount Percent Fixed-Rate Loans (Dollars in thousands) Real estate loans: One- to four-family $ % $ % $ % Lot loans Total real estate loans Consumer loans: Home equity Automobile Unsecured Deposit account Other Total consumer loans Total fixed-rate loans $ % $ % $ % Adjustable-Rate Loans Real estate loans: One- to four-family $ % $ % $ % Construction 0 Total real estate loans Consumer loans: Home equity Automobile Credit cards Unsecured Other 94 Total consumer loans Total adjustable-rate loans $ % $ % $ % Total loans $ $ $ Less: Loans in process ) ) (9 ) Deferred fees and discounts 35 31 27 Allowance for losses Total loans, net $ $ $ Source: Sunshine Financial, Inc., preliminary prospectus 15 Feldman Financial Advisors, Inc. Loan Approval Procedures and Authority.The Bank’s lending policies and loan approval limits are recommended by senior management and approved by the Board of Directors.Unsecured loans of $50,000 and secured loans of $150,000 and below meeting underwriting guidelines can be approved by individual loan officers, although secured loans up to $750,000 may be approved by the Chief Executive Officer.The loan committee, consisting of the President and Chief Executive Officer, Executive Vice President and Chief Operating Officer, and the Senior Vice President and Chief Financial Officer, reviews all other loans and all loan modifications.Loan committee meetings require a quorum of three members of the committee.Loans submitted to the loan committee require approval of a majority of the members voting and approval of all members present if only three members are present.Loans exceeding $1.0 million must be approved by the Board of Directors.All closed loans are presented to the Board for ratification on a monthly basis. Loan Originations, Purchases, Sales, Repayments and Servicing.Sunshine Savings Bank originates both fixed-rate and adjustable-rate loans.The Bank’s ability to originate loans, however, is dependent upon customer demand for loans in its market areas.Demand is affected by competition and the interest rate environment.During the past few years, the Bank, like many other financial institutions, has experienced significant prepayments on loans due to the low interest rate environment prevailing in the United States.In periods of economic uncertainty, the ability of financial institutions, including Sunshine Savings Bank, to originate large dollar volumes of real estate loans may be substantially reduced or restricted, with a resultant decrease in interest income.The Bank has not purchased loans or loan participations or sold loans recently, but may do so in the future.If consistent with the Bank’s asset/liability objectives, the Bank may in the future choose to originate and sell certain one- to four-family mortgage loans to Freddie Mac in transactions where the Bank retains the servicing. 16 Feldman Financial Advisors, Inc. In addition to interest earned on loans and loan origination fees, the Bank receives fees for loan commitments, late payments and other miscellaneous services.The fees vary from time to time, generally depending on the supply of funds and other competitive conditions in the market. One- to Four-Family Real Estate Lending and Lot Loans.Sunshine Savings Bank originates loans secured by first mortgages on one- to four-family residences primarily in the Bank’s market area.The Bank originates one- to four-family residential mortgage loans primarily through referrals from real estate agents, builders and from existing customers.Walk-in customers are also important sources of loan originations.Since converting from a credit union to a federal mutual savings bank in 2007, the Bank has expanded its target residential mortgage market to include individuals who are not members, with an emphasis on increasing residential real estate loan originations. 17 Feldman Financial Advisors, Inc. The Bank generally originates mortgage loans in amounts up to 80% of the lesser of the appraised value or purchase price of a mortgaged property, but will also permit loan-to-value ratios of up to 95%.For loans exceeding an 80% loan-to-value ratio, since 2006, the Bank generally requires the borrower to obtain private mortgage insurance covering the Bank for any loss on the amount of the loan in excess of 80% in the event of foreclosure.The majorities of one- to four-family residential loans are originated with fixed rates and have terms of ten to 30 years.The Bank also originates adjustable-rate mortgage (“ARM”) loans, which have interest rates that adjust annually to the yield on U.S. Treasury securities adjusted to a constant one-year maturity plus a margin.Most ARM loans are hybrid loans, which after an initial fixed rate period of one, five or seven years will convert to an adjustable interest rate for the remaining term of the loan.ARM loans have terms up to 30 years.The pricing strategy for mortgage loans includes setting interest rates that are competitive with other local financial institutions and consistent with the Bank’s asset/liability management objectives.ARM loans generally have a cap of two percentage points on rate adjustments during any one year and six percentage points over the life of the loan.As a consequence of using caps, the interest rates on these loans may not be as rate sensitive as is the cost of funds.During the nine months ended September 30, 2010, the Bank originated $2.7 million of one- to four-family fixed rate mortgage loans and no one- to four-family ARM loans.During the year ended December 31, 2009, the Bank originated $5.8 million of one- to four-family fixed rate mortgage loans and no one- to four-family ARM loans. ARM loans generally pose different credit risks than fixed-rate loans, primarily because as interest rates rise, the borrower’s payment rises, increasing the potential for default.The Bank has not experienced significant delinquencies inone- to four-family loan portfolio, including ARM loans.However, the majority of these loans have been originated within the past several years, when rates were historically low.The Bank has offered some teaser rates for the initial loan rate on its ARM loans but not at significant discounts from its prevailing rates. Most of the loans are written using generally accepted underwriting guidelines, and are readily saleable to Freddie Mac, Fannie Mae, or other private investors.Real estate loans generally contain a “due on sale” clause allowing the Bank to declare the unpaid principal balance due and payable upon the sale of the security property.The average size of one- to four-family residential loans was approximately $130,000 at September 30, 2010. 18 Feldman Financial Advisors, Inc. Beginning in 2008, the Bank began originating lot loans, which are loans secured by developed lots in residential subdivisions located in the Bank’s market area.The Bank originates these loans to individuals intending to construct their primary residence on the lot.The Bank will generally originate construction loans in an amount up to 75% of the lower of the purchase price or appraisal, although the Bank will also permit loan-to-value ratios of up to 95%.For loans exceeding a 75% loan-to-value ratio, the Bank generally requires the borrower to obtain private mortgage insurance covering the Bank for any loss on the amount of the loan in excess of 75% in the event of foreclosure.Lot loans are secured by a first lien on the property, have a fixed rate of interest with a maximum amortization of 20 years. At September 30, 2010, lot loans totaled $9.2 million or 7.4% of the gross loan portfolio and the average loan size in the lot loan portfolio was approximately $56,000. Property appraisals on real estate securing one- to four-family and lot loans are made by state certified independent appraisers approved by the Board of Directors.Appraisals are performed in accordance with applicable regulations and policies.The Bank generally requires title insurance policies on all first mortgage real estate loans originated, but may also originate loans that will be retained for portfolio with an attorney’s opinion in lieu of title insurance.Homeowners, liability, fire and, if required, flood insurance policies are also required for one- to four-family loans. 19 Feldman Financial Advisors, Inc. The Bank also originates a limited amount of construction loans for single family houses to individuals for construction of their primary residence in the local market area.The Bank will generally originate construction loans in an amount up to 80% for a one- to four-family residential construction loan.Construction loans generally have terms up to 12 months and provide for monthly payments of interest only until maturity.The Bank typically converts construction loans to individuals to permanent loans on completion of construction but does not require take-out financing prior to origination. Construction and lot loan lending is generally considered to involve a higher degree of credit risk than long-term permanent financing of residential properties.If the estimate of construction cost proves to be inaccurate, the Bank may be compelled to advance additional funds to complete the construction with repayment dependent, in part, on the success of the ultimate project rather than the ability of a borrower or guarantor to repay the loan.If the Bank is forced to foreclose on a project prior to completion, there is no assurance that the Bank will be able to recover the entire unpaid portion of the loan.In addition, the Bank may be required to fund additional amounts to complete a project and may have to hold the property for an indeterminate period of time. Lot loans also pose additional risk because of the lack of income being produced by the property and the potential illiquid nature of the collateral. Consumer Lending.Sunshine Savings Bank offers a variety of secured consumer loans, including home equity, new and used automobile, boat and other recreational vehicle loans, and loans secured by savings deposits.The Bank also offer unsecured consumer loans including a credit card product.The Bank originates consumer loans primarily in its market areas. 20 Feldman Financial Advisors, Inc. Home equity loans, consisting of fixed-rate loans and variable-rate lines of credit, have been the largest component of the consumer loan portfolio over the past several years.At September 30, 2010, home equity lines of credit totaled $11.2 million and home equity loans totaled $5.1 million, or collectively 51.1% of the consumer loan portfolio and 13.2% of the gross loan portfolio.The lines of credit may be originated in amounts, together with the amount of the existing first mortgage, of up to 95% of the value of the property securing the loan (less any prior mortgage loans) provided that the borrower obtain private mortgage insurance covering the Bank for any loss on the amount of the loan in excess of 80% in the event of foreclosure.Home equity lines of credit are originated with an adjustable rate of interest, based on Treasury bill securities adjusted to a constant one-year maturity rate plus a margin or based on prime plus a margin.Home equity lines of credit generally have up to a ten-year draw period and amounts may be reborrowed after payment at any time during the draw period. At September 30, 2010, unfunded commitments on these lines of credit totaled $3.6 million. Fixed-rate home equity loans are originated in amounts, together with the amount of the existing first mortgage, of up to 100% of the appraised value of the subject property for home equity loans (less any prior mortgage loans) provided that the borrower obtain private mortgage insurance covering the Bank for any loss on the amount of the loan in excess of 80% in the event of foreclosure.These loans may have terms for up to 20 years and are fully amortizing. Collateral value is determined through existing appraisals, new appraisals or evaluations by the loan department.On second mortgages, the Bank does not require title insurance but do require homeowner, liability, fire and, if required, flood insurance policies. Sunshine Savings Bank makes loans on new and used automobiles.The Bank currently originates automobile loans only on a direct basis.Automobile loan portfolio totaled $3.4 million at September 30, 2010, or 10.8% of the consumer loan portfolio and 2.8% of the gross loan portfolio.Automobile loans may be written for a term of up to six years for new cars and five years for used cars and have fixed or adjustable rates of interest.Loan-to-value ratios are up to 100% of the lesser of the purchase price or the National Automobile Dealers Association value for auto loans, plus up to $1,500 for extended warranty insurance.The Bank follows internal underwriting guidelines in evaluating automobile loans, including credit scoring. 21 Feldman Financial Advisors, Inc. Consumer loans also include loans secured by new and used boats and recreational vehicles, deposits and unsecured credit card and other consumer loans, all of which, at September 30, 2010, totaled $12.2 million, or 9.8% of the gross loan portfolio.Loans secured by boats and recreational vehicles typically have terms up to twenty years, and loan-to-value ratios up to 90%.They are made with fixed and adjustable rates.Unsecured consumer loans either have a fixed rate of interest generally for a maximum term of 60 months, or are revolving lines of credit of generally up to $50,000.At September 30, 2010, unfunded commitments on unsecured lines of credit and credit cards totaled $11.8 million, and the average outstanding balance on these lines was approximately $3,600. Consumer loans generally have shorter terms to maturity, which reduces the Bank’s exposure to changes in interest rates.In addition, management believes that offering consumer loan products helps to expand and create stronger ties to the Bank’s existing customer base by increasing the number of customer relationships and providing cross-marketing opportunities. Underwriting standards for consumer loans include a determination of the applicant’s credit history and an assessment of the applicant’s ability to meet existing obligations and payments on the proposed loan.The stability of the applicant’s monthly income may be determined by verification of gross monthly income from primary employment, and additionally from any verifiable secondary income. 22 Feldman Financial Advisors, Inc. Consumer and other loans generally entail greater risk than do one- to four-family residential mortgage loans, particularly in the case of consumer loans that are secured by rapidly depreciable assets, such as manufactured homes, automobiles, boats and other recreational vehicles.In these cases, any repossessed collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance.As a result, consumer loan collections are dependent on the borrower’s continuing financial stability and, thus, are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. Loans to One Borrower.At September 30, 2010, the maximum amount under federal law that the Bank could lend to any one borrower and the borrower’s related entities was approximately $2.2 million.The five largest lending relationships totaled $2.4 million in the aggregate, or 1.9% of the loan portfolio, at September 30, 2010.The largest relationship consists of a $596,000 loan secured by a principal residence.The next four largest lending relationships at September 30, 2010, range from $388,000 to $513,000 and likewise are each secured by a principal residence. Investment Portfolio Federal savings banks have the authority to invest in various types of liquid assets, including United States Treasury obligations, securities of various federal agencies, including callable agency securities, certain certificates of deposit of insured banks and savings institutions, certain bankers’ acceptances, repurchase agreements and federal funds.Subject to various restrictions, federal savings banks may also invest their assets in investment grade commercial paper and corporate debt securities and mutual funds whose assets conform to the investments that the institution is otherwise authorized to make directly. 23 Feldman Financial Advisors, Inc. The Chief Executive Officer and Chief Financial Officer have the basic responsibility for the management of the investment portfolio, subject to the direction and guidance of the Board of Directors.These officers consider various factors when making decisions, including the marketability, maturity and tax consequences of the proposed investment.The maturity structure of investments will be affected by various market conditions, including the current and anticipated slope of the yield curve, the level of interest rates, the trend of new deposit inflows, and the anticipated demand for funds via deposit withdrawals and loan originations and purchases. The Bank’s investment portfolio has historically been a small portion of its assets because the Bank attempts to be fully invested in loans.The Bank may however, to utilize borrowing capacity at the FHLB Atlanta, purchase investment grade securities to leverage the balance sheet and increase net interest income.In addition, Sunshine Savings Bank expects its net proceeds from the Offering initially will be used to invest in short-term liquid assets such as U.S. Government and federal agency securities of various maturities, mortgage-backed or other marketable securities, deposits in other financial institutions, or a combination thereof, until they can be deployed in an orderly fashion.The general objectives of the investment portfolio will be to provide liquidity when loan demand is high, to assist in maintaining earnings when loan demand is low and to maximize earnings while satisfactorily managing risk, including credit risk, reinvestment risk, liquidity risk and interest rate risk.Investment quality will emphasize safer investments with the yield on those investments secondary to not taking unnecessary risk with the available funds of the Bank. 24 Feldman Financial Advisors, Inc. The Company intends that the investment strategy and portfolio of Sunshine Financial will be similar to that of Sunshine Savings Bank; although Sunshine Financial will be subject to fewer regulatory limits than Sunshine Savings Bank in its investments.The Company expects that Sunshine Financial will invest any net proceeds available, after making the loan to the employer stock ownership plan, in short-term liquid assets including deposits in Sunshine Savings Bank, U.S. government and federal agency securities of various materials or other marketable securities. The Bank does not currently participate in hedging programs, interest rate caps, floors or swaps, or other activities involving the use of off-balance sheet derivative financial instruments and have no present intention to do so.Further, the Bank does not invest in securities, which are not rated investment grade. At September 30, 2010, the securities portfolio did not contain securities of any issuer with an aggregate book value in excess of 10% of equity capital, excluding those issued by the United States Government or its agencies or United States government sponsored entities. Deposit Portfolio Deposits are the Bank’s major source of funds for lending and other investment purposes.Exhibit II-4 and Table 4 present a summary of the Company’s deposit composition as of September 30, 2010 and December 31, 2008 and 2009.Total deposits amounted to $136.5 million at September 30, 2010. 25 Feldman Financial Advisors, Inc. Current deposit products include checking, savings, and money market accounts, and certificates of deposit accounts ranging in terms from seven months to 60 months, and individual retirement accounts with terms starting at eighteen months.Deposit account terms vary, primarily as to the required minimum balance amount, the amount of time that the funds must remain on deposit and the applicable interest rate.The Bank solicits deposits primarily in its market areas.At September 30, 2010, the Bank had no brokered, Internet or wholesale deposits.The Bank primarily relies on competitive pricing policies, marketing and customer service to attract and retain these deposits.As of September 30, 2010, core deposits, which are define as non-certificate or non-time deposit accounts, represented approximately 55.5% of total deposits. Table 4 Deposit Portfolio Distribution As of December 31, 2008 to 2009 and September 30, 2010 (Dollars in Thousands) September 30, December 31, Percent Percent Percent Amount of total Amount of total Amount of total (Dollars in thousands) Transactions and Savings Deposits: Non interest-bearing demand $ % $ $ % Statement savings Money market IRA Total non-certificates Certificates: 1.00 - 2.99% 3.00 - 3.99% 5.00 - 6.99% 24 Total certificates Total deposits $ % $ $ % Source:Sunshine Financial, Inc.; preliminary prospectus. 26 Feldman Financial Advisors, Inc. The flow of deposits is influenced significantly by general economic conditions, changes in money market and prevailing interest rates and competition.The variety of deposit accounts offer by the Bank has allowed it to be competitive in obtaining funds and to respond with flexibility to changes in consumer demand.The Bank has become more susceptible to short-term fluctuations in deposit flows as customers have become more interest rate conscious.The Bank tries to manage the pricing of deposits in keeping with its asset/liability management, liquidity and profitability objectives, subject to competitive factors.Based on experience, the Bank believes that its deposits are relatively stable sources of funds.Despite this stability, the ability to attract and maintain these deposits and the rates paid on them has been and will continue to be significantly affected by market conditions. A large percentage of deposits are in certificates of deposit.Liquidity could be reduced if a significant amount of certificates of deposit, maturing within a short period of time, were not renewed.Historically, a significant portion of the certificates of deposit remain with the Bank after they mature and the Bank believes that this will continue.However, the need to retain these time deposits could result in an increase in the cost of funds. Table 5 sets forth certificates of deposit classified by interest rate as of the date indicated. Table 5 Certificates of Deposit by Interest Rate At September 30, 2010 (Dollars in Thousands) 1.00- 3.00- 6.00- Percent 2.99% 4.99% 6.99% Total of Total Certificate accounts (Dollars in Thousands) maturing in quarter ending: December 31, 2010 $ $ - $ % March 31, 2011 - June 30, 2011 - September 30, 2011 74 - December 31, 2011 15 - March 31, 2012 - June 30, 2012 - September 30, 2012 79 24 December 31, 2012 86 - March 31, 2013 - June 30, 2013 - September 30, 2013 60 - Thereafter - Total $ $ $ 24 $ % Percent of total % Source:Sunshine Financial, Inc.; preliminary prospectus. 27 Feldman Financial Advisors, Inc. Borrowings Sunshine Savings Bank is a member of and may obtain advances from the Federal Home Loan Bank of Atlanta, which is part of the Federal Home Loan Bank System.The twelve regional Federal Home Loan Banks provide a central credit facility for their member institutions. These advances are provided upon the security of certain of the Bank’s mortgage loans and mortgage-backed securities.These advances may be made pursuant to several different credit programs, each of which has its own interest rate, range of maturities and call features, and all long-term advances are required to provide funds for residential home financing.At September 30, 2010, December 31, 2009, and December 31, 2008, the Bank had no Federal Home Loan Bank advances or other borrowings outstanding.At September 30, 2010, the Bank had the ability to borrow approximately $15.0 million from the Federal Home Loan Bank.The Bank plans to rely in part on long-term Federal Home Loan Bank advances to fund asset and loan growth.Sunshine Savings Bank is required to own stock in the Federal Home Loan Bank of Atlanta based on the amount of its advances.At September 30, 2010, the Bank had $310,000 in that stock. Equity Capital Sunshine Savings Bank is subject to minimum capital requirements imposed by the OTS.Based on its capital levels at September 30, 2010, Sunshine Savings Bank exceeded these requirements as of that date.Consistent with the Bank’s goals to operate a sound and profitable organization, the policy is to maintain a “well-capitalized” status under the capital categories of the OTS.Based on capital levels at September 30, 2010, Sunshine Savings Bank was considered to be well-capitalized. 28 Feldman Financial Advisors, Inc. At September 30, 2010, equity totaled $14.9 million.Management monitors the capital levels of the Bank to provide for current and future business opportunities and to meet regulatory guidelines for “well-capitalized” institutions.The total capital ratio to risk-weighted assets at September 30, 2010 was 14.19%.The tier one capital ratio to total assets at September 30, 2010 was 8.53%. 29 Feldman Financial Advisors, Inc. Income and Expense Trends Table 6 displays the main components of the Company’s earnings performance over the nine month period ended September 30, 2009 and 2010 and the fiscal years ended December 31, 2007 to 2009.Table 7 displays sets forth certain information relating yields and costs at and for the periods indicated. The average yields and costs are derived by dividing income or expense by the daily average balance of assets or liabilities, respectively, for the periods presented.Table 8 reflects the sensitivity of Sunshine Savings Bank’s interest income and interest expense to changes in volume and in prevailing interest rates during the periods indicated. Table 6 Summary Income Statement Data For Years Ended December 31, 2007 to 2009 And the Nine Months Ended September 30, 2009 and 2010 For the Nine Months Ended For the Year Ended Sept. 30, December 31, (In thousands) Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Fees and service charges Other non-interest income 73 87 58 1 9 Total non-interest income Terminated stock offering costs 0 0 0 0 Total non-interest expense Income (loss) before income tax expense (benefit) Income tax expense (benefit) (1) Net income (loss) (1) $ ($ ) ($ ) ($ ) $ Source:Sunshine Financial, Inc., preliminary prospectus. 30 Feldman Financial Advisors, Inc. Table 7 Average Balances and Yields For the Years Ended December 31, 2008 and 2009 and the Nine Months Ended September 30, 2009 and 2010 At Nine Months ended September 30, Year Ended December 31, Sept. 30, Average Interest Average Interest Average Interest Average Interest Yield/ Outstanding Earned/ Yield/ Outstanding Earned/ Yield/ Outstanding Earned/ Yield/ Outstanding Earned/ Yield/ Rate Balance Paid Rate Balance Paid Rate Balance Paid Rate Balance Paid Rate (Dollars in thousands) Interest-Earning Assets: Loans receivable(1) % $ $ % $ $ % $ $ % $ $ % Investments 73 FHLB stock 0 1 1 0 Other interest-earning assets 6 20 23 Total interest-earning assets(1) Interest-Bearing Liabilities: MMDA and savings Time deposits Notes payable 0 0 0 0 0 0 6 Total interest-bearing liabilities % $ $ % $ $ % $ $ % $ $ % Net interest income $ Interest rate spread % Net earning assets $ Net interest margin(2) % Ratio of average interest-earning average interest-bearing liabilities % Calculated net of deferred loan fees, loan discounts, loans in process and loss reserves. Net interest margin represents net interest income as a percentage of average interest-bearing assets. Source:Sunshine Financial, Inc., preliminary prospectus. 31 Feldman Financial Advisors, Inc. Table 8 Rate/Volume Analysis Nine Months Ended Sept. 30, Year Ended December 31, 2010 vs. 2009 2009 vs. 2008 Increase Total Increase Total (decrease) due to increase (decrease) due to increase Volume Rate (decrease) Volume Rate (decrease) Interest-earning assets: (In thousands) Loans receivable ($ ) ($
